IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEVEN J. BANK, EX REL. EFREN                           No. 84497
                 GONZALEZ-RIVERA,
                 Petitioner,
                 vs.                                                          FIL
                 MAYOR CAROLYN GOODMAN; AND
                 CITY OF LAS VEGAS CITY COUNCIL,                              APR 0 6 2022
                 Res • ondents.                                            ELIZAETTH A. BROWN
                                                                         CLERK a F SUPREME COURT
                                                                         BY
                                                                               OE




                               ORDER DENYING EMERGENCY PETITION
                              FOR WRIT OF MANDA.MUS OR PROHIBITION

                             This is an emergency, pro se, original petition for a writ of
                 mandamus or prohibition seeking to preclude the City Council from
                 considering and/or approving a rezoning request.'
                             Having considered the petition and supporting documents, we
                 conclude that petitioner has not demonstrated that our extraordinary and
                 discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                 Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial
                 Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991).
                 Generally, challenges to final administrative zoning decisions must be made
                 in the district court in the first instance. See Kay v. Nunez, 122 Nev. 1100,
                 1105, 146 P.3d 801, 805 (2006); Round Hill Gen. Improvement Dist. v.
                 Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981). Further, non-
                 attorneys may not represent another person's interests before this court,



                      'Although petitioner's affidavit was not notarized, it appears that he
                 otherwise meets the NRAP 24 requirements, and we therefore grant his
                 motion to proceed in forma pauperis and waive the filing fee. NRAP 21(e).

SUPREME COUFIT
     OF
   NEVADA

lOp 1947A
                                                                                    01.3- )07150
                     Guerin v. Guerin, 116 Nev. 210, 214, 993 P.2d 1256, 1258 (2000), and writ
                     petitions must name and be served on all real parties in interest, NRAP
                     21(a)(2). Finally, petitioner's NRAP 27(e) certificate fails to meet the
                     requirements of that rule, TRP Fund VI, LLC v. PHH Mortg. Corp., 138
                     Nev., Adv. Op. 21,      P.3d     (2022), and his failure to provide proof of
                     service constitutes an additional basis on which to deny relief. Accordingly,
                     we
                                 ORDER the petition DENIED.




                                                                                          .J.
                                                        Parrakuirre


                                                                AG--t                   J.
                                                        Hardesty


                                                                lealsau.0               J.
                                                        Stiglich



                     cc:   Efren Gonzalez-Rivera
                           Steven J. Bank
                           Carolyn Goodman
                           City of Las Vegas City Council




SUPREME COURT
      OF
   NEVADA
                                                            2
  1947A    ,giWia,